DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 04/24/2020. Acknowledgment is made of applicant's Preliminary Amendment, filed 04/24/2020 and has been considered.
Claims 1-18 are pending. Claims 1 and 10 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”.
C) Per MPEP 2173.04, undue breadth of the claim may be addressed under different statutory provisions, depending on the reasons for concluding that the claim is too broad. 
	D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed prior art must be considered in its entirety. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.
E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.
F) In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
G) Per MPEP 2112 anticipation is the epitome of obviousness. Per MPEP 1207.03(a) II, lack of novelty is the epitome of obviousness.
H) The effective filing date of a claimed invention is determined on a claim-by-claim basis. See MPEP § 2152.01. Examiner may evaluate effective filing in a later office action as deemed applicable. Critical date of extrinsic evidence showing a universal fact need not antedate the filing date per MPEP § 2124.
I) Applicants seeking an interview with the examiner are encouraged to take 
J) Examiner’s  Note: The absence of art rejection should not be taken as indication that the prior art may be silent on relevant anticipatory/obviousness teachings. 

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

No Information Disclosure Statement
5.	No IDS has been filed as of this Office action date. If applicable, applicant is reminded of the duty to disclose material information under 37 C.F.R. 1 .56 (See for example e.g. 37 C.F.R. § 1.56(c)(1 ) and 37 C.F.R. § 1.56(c)(3)).

Specification Objections
6a.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested:

6b.	The abstract of the disclosure is objected to because of the use of legal phraseology such as "comprise" in second line. Correction is required. See MPEP § 608.01 (b).
Applicant is requested to check other  informality, language, spelling, typo  issues, informal marks (if applicable) for specification to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard. If applicable, Applicant is requested to check all claim informality, language issues (e.g. antecedent issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard. 

Claim Interpretation (invoking 35 U.S.C. §112(f))
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are claims 10-18:
8.	The APPARATUS claims teach generic module or modules (corresponds to drawing Fig. 5 and Fig. 6 modules description in para [00138]-para [00140] or, para [0029]-para [0033]) and uses a means type approach (software, algorithmic approach, . US 9620202 B2 Fig. 2A-Fig.2B, Fig. 4 See e.g. US 9563502 B1 and associated disclosure which is on which is on a similar invention but illustrates sufficient hardware for functional language for apparatus claims. Fig. 1-Fig. 14 and associated disclosure which is on which is on a similar invention but illustrates sufficient hardware for functional language. Also, see US 10748599 B1 Fig. 2-Fig. 9B and associated disclosure. See further analysis in the following:
Claim 10. An apparatus for determining a reference voltage, which comprises: 
a first determination module configured to read data from a first flash memory page by using a plurality of different reference voltages, and to take, as a first target reference voltage, one of the plurality of different reference voltages at which a first number of erroneous bits of the data that is read reaches a convergence value, wherein the first flash memory page is any one of a plurality of flash memory pages of a flash memory block to be tested; (Limitation/ claim requires specific hardware to perform functions, e.g. management engine, statistics engine that works in conjunction with controller and additional hardware hooks in memory capable of determining reference voltages with the condition described.)
an adjustment module connected to the first determination module, wherein the adjustment module is configured to adjust the first target reference voltage to obtain a plurality of second target reference voltages; and  (Limitation/ claim requires specific hardware to perform functions, e.g. calculation engine, ECC engine that works in conjunction with controller and additional hardware hooks in memory capable of adjusting reference voltages with the condition described)
a second determination module connected to the adjustment module, wherein the second determination module is configured to read data from the plurality of flash memory pages of the flash memory block by using the plurality of second target reference voltages, and to take, as a target reference voltage, one of the plurality of second target reference voltages at which a second number of erroneous bits of the data that is read is the smallest. (see above)
Claim 11. The apparatus according to claim 10, which further comprises: a third determination module connected to the first determination module, wherein the third determination module is configured to gradually adjust a preset reference voltage by a first step size to obtain the plurality of different reference voltages, wherein the first number of erroneous bits of the data that is read by using the reference voltage obtained after each time of the adjusting gradually decreases. (Limitation/ claim requires additional hardware hooks/ circuitry in controller and in memory capable of the selective adjustment and control mechanism described)
Claim 12. The apparatus according to claim 11, wherein gradually adjusting a preset reference voltage by a first step size to obtain the plurality of different reference voltages comprises: adjusting the preset reference voltage upward and downward by the first step size to obtain a first reference voltage and a second reference voltage, respectively;  (See above)
comparing the data from the first flash memory page that is read by using the preset reference voltage, the first reference voltage, and the second reference voltage, to obtain the number of erroneous bits corresponding to the preset reference voltage, the number of erroneous bits corresponding to the first reference voltage, and the number of erroneous bits corresponding to the second reference voltage;  (Limitation/ claim requires additional comparison and compute circuitry in controller and in memory)
determining an adjustment direction based on a smaller one of the number of erroneous bits corresponding to the first reference voltage and the number of erroneous bits corresponding to the second reference voltage, as compared with the number of erroneous bits corresponding to the preset reference voltage; and  (see above)
gradually adjusting the first reference voltage or the second reference voltage in the adjustment direction by the first step size to obtain the plurality of different reference voltages. (see above)
Similarly the following apparatus claims/ limitations highlighted requires specific hardware to perform the functional tasks:
Claim 13. The apparatus according to claim 11, wherein the third determination module comprises: 
a step size adjustment submodule configured to adjust the first step size according to the number of erroneous bits of the data that is read by using the reference voltage obtained after each time of the adjusting, and the previous number of erroneous bits.
Claim 14. The apparatus according to claim 13, wherein adjusting the first step size according to the number of erroneous bits of the data that is read by using the reference voltage obtained after each time of the adjusting, and the previous number of increasing the first step size when the number of erroneous bits of the data that is read by using the reference voltage obtained after the adjusting is smaller than the previous number of erroneous bits; or 
changing the adjustment direction and decreasing the first step size when the number of erroneous bits of the data that is read by using the reference voltage obtained after the adjusting is greater than the previous number of erroneous bits.
Claim 15. The apparatus according to claim 11, wherein more than one of the preset reference voltage are provided. (see above)
Claim 16. The apparatus according to claim 10, wherein adjusting the first target reference voltage to obtain a plurality of second target reference voltages comprises: halving a second step size in sequence and rounding results of the halving to obtain a plurality of third step sizes; and adjusting the first target reference voltage upward and downward by using the second step size and the plurality of third step sizes to obtain the plurality of second target reference voltages.
Claim 17. The apparatus according to claim 10, wherein reading data from the plurality of flash memory pages of the flash memory block by using the plurality of second target reference voltages, and taking, as a target reference voltage, one of the plurality of second target reference voltages at which the second number of erroneous bits of the data that is read is the smallest comprise: taking, as an intermediate result of a smallest value, the second number of erroneous bits of the data that is read by using a first one of the plurality of second target reference voltages; and updating the intermediate result of the smallest value by using the second number of erroneous bits of the data that is read by using a current one of the plurality of second target read by using any one of the plurality of second target reference voltages is smaller than the intermediate result of the smallest value.
Claim 18. The apparatus according to claim 17, which further comprises: when the number of erroneous bits of data from a part of the plurality of flash memory pages of the flash memory block that is read by using any one of the plurality of second target reference voltages is greater than the intermediate result of the smallest value, stopping calculating the number of erroneous bits of data from the other part of the plurality of flash memory pages. (Limitation/ claim requires specific hardware to perform functions, e.g. calculation engine or compute unit and hooks capable of selectively starting and stopping calculation)
The term "configured to" in each of the limitations highlighted in claims 10-18 above is a generic placeholder that is not preceded by specific structural modifier (besides reciting generic “module”). For instance, none of the modifiers of recites specific circuitry structure to perform the respective function(s). Specification does not appear to set forth corresponding structure(s) for the recited functions in the limitations of claims 10-18. Because the limitations above are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 10-18 fails to comply with the written description requirement.

U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see Claim Interpretation above as set forth in this Office action). As such, claims 10-18 recite functions that have no limits and covers every conceivable means for achieving the stated function in each of the limitations highlighted above. That is, the Applicant fails to provide corresponding structure or acts that one of ordinary skill in the art would be able to determine its structural or functional equivalence. Without being able to determine this, how would one of ordinary skill in the art have the requisite notice that to infringe on the claim. 
Disclosure Fig. 5: 10-30,  Fig. 6: 10-40 or, para [00138]-para [00140] or, para [0029]-para [0033] teaches “module” which is a generic “means” or “black box” type means without definite architecture. Controller, module engines/ circuits are not shown. It is not clear what “module” encompasses and Fig 5-Fig. 6 fails to show any circuitry besides showing a black box. Spec e.g. para [00138]-para [00140] fails to show and describe any specific hardware associated with “module” that performs specific functions. See claim constructions section were examples are produced with acceptable structures needed for apparatus claim. The term "configured to" in each of the limitations highlighted in claims 10-18 above is a generic placeholder that is not preceded by specific structural modifier (besides reciting generic “module”). For instance, none of the modifiers of recites specific circuitry structure to perform the respective function(s). Specification does not appear to set forth corresponding structure(s) for the recited functions in the limitations of claims 10-18. 

The Applicant can amend:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
For example converting all claims to method claims; Fig. 1 and Fig. 3 algorithm and other figures and description has sufficient support and written description for method claims as best understood by Examiner.
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
Or
The Applicant can affirmatively disclaim:
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1, 2, 6, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US 2015/0006983 A1). 
Regarding independent claim 1, Lin teaches a method for determining a reference voltage (“read voltage setting method”, see e.g. para [0010], para [0014], Fig. 19 and Fig. 20 method), which comprises: 
reading data from a first flash memory page (e.g. lower physical page in a wordline) by using a (voltages used to form voltage distribution. See Fig. 15-Fig. 18 distribution in context of para [0087], para [0089] and para [0090]: distribution of “critical voltage”), and 
taking, as a first target reference voltage (para [0089], para [0090]: choosing default read voltage e.g. VA according to searched “peak”), one of the plurality of different reference voltages at which the first number of erroneous bits of the data that is read reaches a convergence value (para [0011], para [0090]: choosing default read voltage e.g. VA according to searched “peak”. Para [0090]: “…adjusting…default read voltage with successively increased voltage variations to perform read …and when the maximum increment of error bits in the read bit data obtained by the adjusted…default read voltage is found, the adjusted…default read voltage is identical to a scan voltage corresponding to the searched peak…”), 
wherein the first flash memory page is any one of a plurality of flash memory pages of a flash memory block to be tested (e.g. lower physical page in a wordline within a block. See Fig. 12 in context of para [0071], para [0090], para [0091]); 
adjusting the first target reference voltage (taken as several test voltage points of VA. Para [0094]: “…apply a test read voltage…adjusted based on the first default read voltage VA…”) to obtain a plurality of second target reference voltages (para [0091], para [0104]: e.g. VTEST1, VTEST2, VTEST3 used for e.g. lower physical page and are set based on VA. See Fig. 19: 1907 ); and 
reading data from the plurality of flash memory pages of the flash memory block (read process of Fig. 19 and Fig. 20  are applicable on lower physical page, by using the plurality of second target reference voltages (para [0091], para [0104]: e.g. VTEST1, VTEST2, VTEST3 used for upper physical page, lower physical page, middle physical page and pages in additional wordlines), and 
taking, as a target reference voltage, one of the plurality of second target reference voltages (e.g. VTEST2 is chosen) at which the second number of erroneous bits of the data that is read is the smallest (para [0097]: “optimized read voltage” e.g. VTEST2 is chosen since it gives minimum number of error bits. See also para [0105], para [0091] and Fig. 19: S1909).
Even though Lin teaches using a distribution of critical voltages to determine first target reference voltage – 
Lin is silent with respect to using plurality of different reference voltages. However, such feature of is not patentable since it is well known to use smaller number of varying reference voltages to form a distribution.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Lin such that a small number of different reference voltages can be used to build distribution for determining first target reference voltage (for searching peak) in order to minimize test/ verification time.
Regarding claim 2, Lin teaches the method according to claim 1, which further comprises: gradually adjusting a preset reference voltage by a first step size to obtain the plurality of different reference voltages, wherein the first number of erroneous bits of the data that is read by using the reference voltage obtained after each time of the adjusting gradually decreases. (See claim 11 rejection)
Regarding claim 6, Lin teaches the method according to claim 2, wherein more than one of the preset reference voltage are provided.  (See claim 15 rejection)
Regarding independent claim 10, Lin teaches an apparatus (Fig. 13 memory controller) for determining a reference voltage (“read voltage setting method”, see e.g. para [0010], para [0014], Fig. 19 and Fig. 20 method), which comprises: 
a first determination module (Fig. 13: 202) configured to read data from a first flash memory page (e.g. lower physical page in a wordline) by using (voltages used to form voltage distribution. See Fig. 15 distribution in context of para [0087], para [0089] and para [0090]: distribution of “critical voltage”), and 
to take, as a first target reference voltage (para [0089], para [0090]: choosing default read voltage e.g. VA according to searched “peak”), one of the plurality of different reference voltages (from voltage distribution, see e.g. Fig. 15) at which a first number of erroneous bits of the data that is read reaches a convergence value (para [0011], para [0090]: choosing default read voltage e.g. VA according to searched “peak”. Para [0090]: “…adjusting…default read voltage with successively increased voltage variations to perform read …and when the maximum increment of error bits in the read bit data obtained by the adjusted…default read voltage is found, the adjusted…default read voltage is identical to a scan voltage corresponding to the searched peak…”), 
wherein the first flash memory page is any one of a plurality of flash memory pages of a flash memory block to be tested (e.g. lower physical page in a wordline within a block. See Fig. 12 in context of para [0071], para [0090], para [0091]); 
an adjustment module (Fig. 13: 208) connected to the first determination module (see Fig. 13), wherein the adjustment module is configured to adjust the first target reference voltage (taken as several test voltage points of VA. Para [0094]: “…apply a test read voltage VTEST1 adjusted based on the first default read voltage VA…”) to obtain a plurality of second target reference voltages (para [0091], para [0104]: e.g. VTEST1, VTEST2, VTEST3 used for e.g. lower physical page and are set based on VA. See Fig. 19: 1907 ); and 
a second determination module (Fig. 13 circuitry combined) connected to the adjustment module (see Fig. 13), 
wherein the second determination module is configured to read data from the plurality of flash memory pages (read process of Fig. 19 and Fig. 20  are applicable on lower physical page, upper physical page, middle physical page and pages in multiple wordlines) of the flash memory block by using the plurality of second target reference voltages (para [0091], para [0104]: e.g. VTEST1, VTEST2, VTEST3 used for upper physical page, lower physical page, middle physical page), and 
to take, as a target reference voltage, one of the plurality of second target reference voltages (e.g. VTEST2 is chosen) at which a second number of erroneous bits of the data that is read is the smallest (para [0097]: “optimized read voltage” e.g. VTEST2 is chosen since it gives minimum number of error bits. See also para [0105], para [0091] and Fig. 19: S1909).
Even though Lin teaches using a distribution of critical voltages to determine first target reference voltage – 

It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Lin such that a small number of different reference voltages can be used to build distribution for determining first target reference voltage (for searching peak) in order to minimize test/ verification time.
Regarding claim 11, Lin teaches the apparatus according to claim 10, which further comprises: a third determination module (Fig. 13: 202) connected to the first determination module (Fig. 13), wherein the third determination module is configured to gradually adjust a preset reference voltage by a first step size to obtain the plurality of different reference voltages (see para [0090]), wherein the first number of erroneous bits of the data that is read by using the reference voltage obtained after each time of the adjusting gradually decreases (see Fig. 20: S2009 using the read retry table values reduces errors).
Regarding claim 15, Lin teaches the apparatus according to claim 11, wherein more than one of the preset reference voltage are provided (para [0089]: default read voltages e.g. VA, VB, VC used for upper physical page, lower physical page, middle physical page).


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
KIM (US 2018/0068736 A1): Fig. 2-Fig. 12 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Allowable Subject Matter
Claims 3-5, and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further any spec/ associated objections must be over-come.
Regarding claims above, the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)